DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Response to Amendment

This office action is in response to communications filed 06/08/2022.  Claims 1-22 and 25 are pending.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.

Regarding the 101 rejection, the applicant argues that the claims are directed to statutory subject matter and that none of the claims are directed to judicial exception of an abstract idea.  The applicant argues the generating an alert or halt operation…overcomes the prior art and that during the interview the such limitations cannot practically performed in the mind.
In response to the applicant’s arguments, the examiner respectfully disagrees.  Upon further review of the claim and the claim that was proposed during the interview as well as the MPEP for abstract idea and the Alice 101 rejection is maintained. There is no support in the specification as how the process is not performed mentally.  The applicant has not provided any support in the arguments.  It is unclear if the applicant thought this would overcome the Alice 101 rejection, however it is noted that these limitations were already rejected under Alice 101.  “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. MPEP § 2106.05(g).  The generating alert or halting operations are extra solution activities. See the rejection for more details of the each of these sections.  
It is noted that in MPEP 2106 – there is a flow chart for analysis. Step one of subject matter eligibility test is yes (statutory subject matter), then Step 2A is it an abstract idea? Yes. Does the claim recite additional elements that amount to significant more than judicial exception? No.  The applicant argued that there are tangible physical features but the examiner notes that the cameras are extra solution activity and the computer vision system, “computer vision system,” “instructions” “computer vision processor” are have been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). MPEP § 2106.05(d), II. 
The claim has limitations of one or more cameras with a field of view of a borehole of a well and the processor receives visual data and analyzes the data to identify the drill pipe segment, determine the drill pipe segment enters or exits in the field of view and updates the pipe tally report.  These steps fall under mental processes.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-22 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 recites one or more cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises region above a borehole of a well being drilled by a drilling rig; and a computer vision processor operably coupled to the one or more cameras, the computer vision processor configured to receive, from the one or more cameras, visual data from relating to a drill pipe segment in the region of interest and configured to provide instructions to at least one piece of equipment of the drilling rig, wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, and update a pipe tally report responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras by making an entry in a pipe tally record when the drill pipe segment enters or exits the region above the borehole; and generate an alert or halt operation of a drill pipe elevator based on a determination that the visual data comprises a predetermined condition. Claim 13 recites acquiring visual data from one or more cameras relating to the drill pipe segment in a region of interest, wherein each camera of the one or more cameras has a field of view that includes a region of interest, wherein the region of interest comprises a region above a borehole of a well being drilled; analyzing the visual data with a computer vision processor and identifying the drill pipe segment based on the acquired visual data ; determining, using the computer vision processor, if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras based on the acquired visual data; 9 18182395V. 1updating a pipe tally report responsive to the determination that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras by making an entry in a pipe tally record when the drill pipe segment enters or exits the region above the borehole; and generate an alert or halt operation of a drill pipe elevator based on a determination that the visual data comprises a predetermined condition.  Claim 22 recites  18182395V. 1a plurality of cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises a region above a borehole of a well being drilled by a drilling rig; and a computer vision processor operably coupled to the plurality of cameras, the computer vision processor configured to receive visual data from the plurality of cameras relating a portion of a drill pipe segment in the region of interest and configured to identify the drill pipe segment, wherein the computer vision processor is configured to: generate a first pipe tally report by adding an entry into a pipe tally record when the drill pipe segment exits the region of interest in the field of view of at least one camera of the plurality of cameras in a direction of the wellbore; receive a second pipe tally report; and issue a first alert if the first pipe tally report does not match the second pipe tally report.  Claim 25 recites a non-transitory computer readable storage medium comprising a plurality of instructions executable by one or more processors, the instructions comprising instructions Page 6 of 13 19784402V.2Appl. No. 17/192,735Attorney Docket No.: 107157-1234727 Amdt. dated June 8, 2022 Response to Office Action of February 11, 2022 which, when executed on the one or more data processors, cause the one or more data processors to perform actions including: acquiring visual data from one or more cameras relating to a drill pipe segment in a region of interest, wherein each camera of the one or more cameras has a field of view that includes the region of interest, wherein the region of interest comprises a region above a borehole of a well being drilled by a drilling rig; analyzing the visual data with a computer vision processor and identifying the drill pipe segment based on the acquired visual data; determining, using the computer vision processor, if the drill pipe segment enters or exits the region of interest based on the acquired visual data; updating a pipe tally report responsive to the determination that the drill pipe segment enters or exits the region of interest by adding an entry in a pipe tally record when the drill pipe segment exits the region of interest in a direction of the borehole; and generating an alert or halting operation of a drill pipe elevator based on a determination, responsive to the acquired visual data, that a predetermined condition has occurred.
 	The limitation of receiving visual data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is that in claim 1 other than reciting one or more cameras, a computer vison processor and providing instruction equipment of drill rig, nothing in the claim element precludes the step from practically being performed in the mind.   For example, claim 1, but for the cameras, computer vison processor, identifying drill pipe segment, determine if the drill pipe segment enters or exits the region of interest, and updating a pipe tally report, covers performance of the limitation in the mind but for the recitation of generic computer components.  In claim 13 other than reciting “one more cameras, using the computer vison processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the cameras and processor, “acquiring visual data, analyzing the visual data, identifying the drill pipe segment, determining if the drill pipe segment enters or exits the region of interest” in the context of this claim encompasses the user identifying drill pipe segment in an image and updating a pipe tally report, covers performance of the limitation in the mind but for the recitation of generic computer components.  In claim 22 other than reciting “one more cameras, the computer vison processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the cameras and processor, “receiving visual data, identifying the drill pipe segment, determining if the drill pipe segment enters or exits the region of interest and updating a pipe tally report” in the context of this claim encompasses issuing an alert if the pipe tally report does not match second tally report, covers performance of the limitation in the mind but for the recitation of generic computer components.  In claim 25 other than reciting “a non-transitory computer readable storage medium, instructions by one or more processors or data processors, one more cameras, the computer vison processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, Claim 1, 13 and 22 only recites an additional element – computer vision processor to perform the steps. The computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The limitations reciting “computer vision system,” “instructions” “computer vision processor” have been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). MPEP § 2106.05(d), II. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). See MPEP § 2106.05(d), II.  
“Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer…..Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” MPEP § 2106.05(f).
The Supreme Court has identified additional elements as mere instructions to apply an exception in several cases… The [Alice] Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 134 S. Ct. at 2359-60, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no substantial practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that “apply it” in a computer. Id. MPEP § 2106.05(f). 
The claims include “one more cameras” a plurality of cameras: an extra solution activity.“  The generating alerts and the halt operation are extra solution activity. Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” See MPEP § 2106.05(g)
“As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that “[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance.”  See MPEP § 2106.05(g)
	
Claims 1, 13, 22, 25 are directed to an abstract idea.  Claims 1, 13, 22 and 25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims 2-12, 14-21 further describe steps relating to the processing steps. The claims are not patent eligible.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-12 recites “computer vision processor configured to provide instructions to at least one piece of equipment of the drilling rig and halting an operation of a drill pipe elevator.  It is unclear if the applicant is claiming the same element.  The applicant has support for halting drill pipe elevator which was taken to be support for the provide instructions of one piece of equipment as there is no description for instructions or command other than this.  Please clarify.

Claim 8 recites wherein the computer vision processor is further configured to determine if the visual data comprises a predetermined condition and provide an alert or halt operation of a drill pipe elevator in response to a presence of the predetermined condition.  Claim 8 depends on claim 1 which has a predetermined condition, halt a drill pipe elevator and an alert.  It is unclear if these are the same elements or different elements.  
Claim 19 recite an alert.  Claim 19 depends on claim 13 which recites an alert.  It is unclear if these are the same or different alerts.  Please clarify the language.

Claim 25 recites one or more processors, the one or more data processors, the computer vision processor.  It is unclear if these are the same processor or processors.  There is lack of antecedent basis for the one or more data processors and the computer vision processor. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear if the applicant is claiming the same elements as rejection above states, however if these are the same elements than the limitations are not further limiting as claim 1 recites generating an alert or halting operation of a drill pipe elevator based on determination of predetermined condition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-22, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, 7-11, 13-16, 18-21, 23-25 of U.S. Patent No. 10,982,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than US 10,982,950.


Regarding Claim 1 of the instant application corresponds to
Claim 1 and 3 of US 10,982,950
A computer vision system for a drilling rig, the system comprising: 






one or more cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises a region above a borehole of a well being drilled by a drilling rig; and 

a computer vision processor operably coupled to the one or more cameras, the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment and configured to provide instructions to a at least one piece of equipment of the drilling rig, wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, and 


update a pipe tally report responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras  by making an entry in a pipe tally record when the drill pipe segment enters or exits the region above the borehole; and 
generate an alert or halt operation of a drill pipe elevator based on a determination that the visual data comprises a predetermined condition.  
A drill pipe tally system for oil rigs comprising: 
one or more drill pipe segments; a drill pipe elevator, wherein the drill pipe elevator is operably connected to a computer vision processor and configured to receive instructions from the computer vision processor; 
one or more cameras mounted to an oil rig, wherein at least one camera has a field of view that includes a region of interest, and is positioned to view a drill pipe segment entering a bore hole of a wellbore; and 

a computer vision processor in data communication with the one or more cameras, the computer vision processor configured to receive visual data from the one or more cameras and configured to detect and localize a drill pipe segment based on the received visual data, 
wherein the computer vision processor is configured to alter drill pipe elevator operations based on the visual data received from the one or more cameras, and 
wherein the computer vision processor is configured to generate a pipe tally report, wherein the generation of the pipe tally report further comprises adding an entry into a pipe tally record when the drill pipe segment exits the region of interest in the field of view of the at least one camera in a direction of the wellbore.

Claim 3:  The system of claim 1, wherein the region of interest includes a vertical region above the wellbore.

Claim 8. The system of claim 1, wherein the computer vision processor is configured to receive a second pipe tally report and issue an alarm if the generated pipe tally report does not match the received second pipe tally report.  
Or 

Claim 9
The system of claim 1, wherein the computer vision processor is configured determine a diameter of a detected drill pipe segment and to issue an alarm if the diameter of the detected drill pipe segment does not match a diameter of a drill pipe segment previously added to or removed from a drill string.



	
	Claims 2, 5-7, 9-14, 16,318-22 and 25 of the instant application corresponds to 2-5, 7-11, 13-16, 18-21, 23-25 of US 10,982,950. Note Claim 20 and 25 of US 10,982,950 of corresponds to claim 13 and 22 of the instant application. 


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 and 12 of copending Application No. 14/939,089 (soon to be US 11378387) in view of Ellis et al (US 2013/0275100”)  and Anghelescu (US 2017/0284184).  

Regarding Claim 1 of the Instant Application
Corresponds to Claim 8 and 12 and 16 of US 14/939,089 soon to be US 11378387
A computer vision system for a drilling rig, the system comprising: 


one or more cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises a region above of a well being drilled by a drilling rig; and 
a computer vision processor operably coupled to the one or more cameras, 
the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment and 
configured to provide instructions to at least one piece of equipment to the drilling rig, 
See claim 8 below



wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, and 
update a pipe tally report responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, by making an entry in a pipe tally record when the drill pipe segment enters or exits the region above the borehole; and 
generate an alert or halt operation of a drill pipe elevator based on a determination that the visual data comprises a predetermined condition.  
A system for assisting in handling of drill pipe segments comprising: 
at least one camera operably connected to at least one processor and capable of gathering visual image data regarding a drill-string at least partially within a well-bore, Page 3 of 8 19229598v.1Appl. No. 14/939,089Attorney Docket No.: 107157-1208324 
Amdt. dated January 26, 2022 Response to Office Action of October 28. 2021 the at least one processor coupled to the at least one camera and operably connected to an elevator, the at least one processor configured to receive and analyze the visual image data, perform background estimation of the visual image data, 
detect an object as a drill pipe segment or a drill pipe stand responsive to the detected object being within predefined shape or size constraints, measure a length or a diameter of the drill pipe segment or the drill pipe stand, and 
adjust, alter, or halt elevator operations of the elevator in response to a determination that the measured length or diameter of the drill pipe or drill pipe stand is within or outside of a pre-determined condition.

See above for halt

Claim 12: further comprising an alarm for alerting staff to an occurrence of the pre-determined condition.

Claim 16: wherein the at least one processor is further configured to generate a pipe tally based on the visual data.


The instant application’s “the region of interest comprises a region above of a well being drilled by a drilling rig; at least a portion of a drill pipe segment entering or exiting a borehole of a well being drilled by a drilling rig and wherein the computer vision processor is to determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras” is an additional limitation. Ellis discloses the region of interest comprises a region above of a well being drilled by a drilling rig;  at least a portion of a drill pipe segment entering or exiting a borehole of a well being drilled by a drilling rig (Page 3-4, paragraph 0028, Page 8-9, paragraph 0078, Page 5, paragraph 0056-0057, 0060, Figure 7) and updating registering of data responsive to the determination that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras (Page 8-9, paragraph 0078, Page 5, paragraph 0056-0057, 0060). Anghelescu discloses wherein the computer vision processor is configured to generate a pipe tally report (Page 3, paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 14/939,089 to include the missing limitations as taught by Ellis in order to make it possible to know where all elements of the system based on having minimum human intervention (Page 1, paragraph 0002) and as taught by Anghelescu in order to not having a time consuming process of manually entering data (Page 1, paragraph 0003) as disclosed by Anghelescu.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



June 29, 2022